     Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 1 of 20



                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


George Parks,                         §      CIVIL ACTION NO. 6:18-CV-303
                                      §
                                      §
            Plaintiff,                §
                                      §
v.                                    §                COMPLAINT
                                      §
                                      §
Maxwell Alexander & Associates LLC, §
and Market Street Debt Partners LLC, §§
                                      §          JURY TRIAL DEMANDED
            Defendants.               §
                                      §

      Plaintiff, George Parks, by and through his undersigned counsel, states as

follows:

                                INTRODUCTION

1.   The United States Congress has found abundant evidence of the use of

     abusive, deceptive, and unfair debt collection practices by many debt

     collectors, and has determined that abusive debt collection practices

     contribute to the number of personal bankruptcies, to marital instability, to

     the loss of jobs, and to invasions of individual privacy. Congress wrote the

     Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter

     “FDCPA”), to eliminate abusive debt collection practices by debt collectors,

     to insure that those debt collectors who refrain from using abusive debt




                                     1! of !20
     Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 2 of 20



     collection practices are not competitively disadvantaged, and to promote

     consistent State action to protect consumers against debt collection abuses.

2.   The State of Texas adopted the Texas Finance Code, Tex. Fin. Code §

     392.001 et seq., to empower aggrieved individuals and to eliminate abusive

     debt collection practices by debt collectors and third-party debt collectors.

3.   George Parks (“Parks” or “Plaintiff”), by Plaintiff’s attorneys, brings this

     action to challenge the actions of Maxwell Alexander & Associates LLC

     (“Maxwell”) and Market Street Debt Partners LLC (“MSDP”), (collectively,

     “Defendant”) with regard to attempts by Defendants, debt collectors and/or

     third party debt collectors, to unlawfully and abusively collect a debt, and

     this conduct caused Plaintiff damages.

4.   Plaintiff makes these allegations on information and belief, with the

     exception of those allegations that pertain to Plaintiff, or to Plaintiff’s

     counsel, which Plaintiff alleges on personal knowledge.

5.   While many violations are described below with specificity, this Complaint

     alleges violations of the statutes cited in their entirety.

6.   Unless otherwise stated, all the conduct engaged in by Defendants took

     place in Texas.

7.   Defendants committed each of these violations knowingly, willfully, and

     intentionally, and Defendant did not maintain procedures reasonably adapted

     to avoid any such violation.

                                       2! of !20
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 3 of 20



2.    All violations alleged herein are material violations of the FDCPA and Texas

      Finance Code as these violations would limit the ability of a hypothetical

      least sophisticated debtor to make an intelligent choice as to the alleged debt

      and actions that should be taken to resolve the alleged debt.

8.    Unless otherwise indicated, the use of Defendants’ names in this Complaint

      include all agents, employees, officers, members, directors, heirs,

      successors, assigns, principals, trustees, sureties, subrogees, representatives,

      and insurers of Defendants named.

3.    Through this complaint, Plaintiff does not allege that any state court

      judgment was entered against anyone in error, and Plaintiff does not seek to

      reverse or modify any judgment of any state court.

                            JURISDICTION AND VENUE
9.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 and 15 U.S.C.

      § 1692(k).

10.   Jurisdiction for related state law claims is proper pursuant to 28 U.S.C. §

      1361, as the claims are so related that they form part of the same case or

      controversy under Article III of the United States Constitution.

11.   Venue is proper pursuant to 28 U.S.C. § 1391 as all the events and omissions

      giving rise to Plaintiff’s claims occurred in Bell County.

12.   Defendants are subject to the court’s personal jurisdiction.




                                       3! of !20
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 4 of 20



13.   Plaintiff is informed and believes and thereon alleges that all acts of

      corporate employees as hereinafter alleged were authorized or ratified by an

      officer, director or managing agent of the corporate employer.

14.   Plaintiff is informed and believes and on that basis alleges that at all times

      mentioned herein Defendants were the principals, agents (actual or

      ostensible) or employees and in acting as such principals or within the

      course and scope of such employment or agency, took some part in the acts

      and omissions hereinafter set forth by reason of which each Defendant is

      liable to Plaintiff or the relief prayed for herein.

                                       PARTIES
15.   Plaintiff is a natural person who, at the time of the conduct giving rise to this

      action, resided in the County of Bell, State of Texas, from whom a debt

      collector sought to collect a consumer debt which was alleged to be due.

16.   Plaintiff is a “consumer” as that term is defined by Tex. Fin. Code §

      392.001(1); and Tex. Bus. & Comm. Code § 17.45(4).

17.   Maxwell is a New York business in Niagara County, and does business in in

      the State of Texas.

18.   MSDP is a New York business in Niagara County and does business in the

      State of Texas.

19.   Maxwell can be served through the New York Department of State.

20.   MSDP can be served through the New York Department of State.

                                        4! of !20
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 5 of 20



21.   Each Defendant, Maxwell and MSDP, is a person who used an

      instrumentality of interstate commerce or the mails in a business the

      principal purpose of which is the collection of debts, or who regularly

      collects or attempts to collect, directly or indirectly, debts owed or due or

      asserted to be owed or due another and is therefore a debt collector as that

      phrase is defined by 15 U.S.C. § 1692a(6).

22.   Each Defendant, Maxwell and MSDP, is a “person” as defined by Tex. Bus.

      & Comm. Code § 17.45(3).

23.   Maxwell is a person who directly or indirectly engages in debt collection

      and includes a person who sells or offers to sell forms represented to be a

      collection system, device, or scheme intended to be used to collect consumer

      debts, and is therefore a “debt collector” as that phrase is defined by Tex.

      Fin. Code 392.001(6).

24.   MSDP a debt collector, as defined by 15 U.S.C. Section 1692a(6), and is

      therefore a debt collector as that phrase is defined by Tex. Fin. Code 392.001(6).

                               Respondeat Superior Liability

25.   The acts and omissions of the individual employees and agents of Defendants,

      and the other debt collectors employed as agents by Maxwell who interacted

      with MSDP as described herein, were committed within the time and space

      limits of their agency relationship with their principal, Maxwell.

26.   MSDP, at all times relevant herein, was an agent of Maxwell.

                                        5! of !20
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 6 of 20



27.   The acts and omissions by MSDP were incidental to, or of the same general

      nature as, the responsibilities these agents were authorized to perform by

      Maxwell in collecting consumer debts.

28.   By committing these acts and omissions against Plaintiff, MSDP was motivated

      to benefit its principal, Maxwell.

29.   Maxwell is liable for the acts and omissions of MSDP.

30.   Maxwell is therefore liable to Plaintiff through the Doctrine of Respondeat

      Superior for the intentional and negligent acts, errors, and omissions done in

      violation of federal and state law by its agents, including, but not limited to

      violations of the FDCPA in their attempts to collect this debt from Plaintiff.

                              GENERAL ALLEGATIONS
31.   At all times relevant, Plaintiff was an individual residing in the State of Texas.

32.   At all times relevant, Defendants conducted business in the State of Texas.

33.   At all times relevant, Defendants attempted to collect a financial obligation that

      was used primarily for person, family or household purposes (the “Account”)

      and was therefore a “Debt” as that term is defined by 15 U.S.C. §1692a(5).

34.   This Account was money, property, services or their equivalent, which is due

      or owing, or alleged to be due or owing, from a natural person to another

      person and were therefore “debt(s)” and a “consumer debt” as the terms are

      defined by Tex. Fin. Code § 392.001(2).

35.   Plaintiff disputes the Account.

                                           6! of !20
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 7 of 20



                       Maxwell Alexander & Associates LLC

36.   Sometime before August 8, 2016, an entity purporting to be Maxwell

      Alexander & Associates LLC attempted to collect the Account from Plaintiff.

37.   In a day and age when every company under the sun has a website, Maxwell

      Alexander & Associates LLC has virtually no internet presence—aside from

      websites identifying Maxwell as a scam company.

38.   An individual named Joseph Strives called Plaintiff by telephone on behalf

      of the entity Maxwell Alexander & Associates LLC.

39.   The Account was an alleged payday loan with an alleged charge-off date of

      May 13, 2011.

40.   Maxwell Alexander & Associates LLC never provided Plaintiff with verification

      of the Account or any written documentation corroborating this claimed Debt.

41.   By the time Maxwell Alexander & Associates LLC attempted to collect the

      Account from Plaintiff sometime before August 8, 2016, the Debt was well

      beyond Texas’s four-year statute of limitations.

42.   Upon information and belief Maxwell Alexander & Associates LLC did not

      disclose to Plaintiff that it sought to collect a Debt that was beyond the

      statute of limitation.

43.   Through repeated calls, Maxwell Alexander & Associates LLC conned

      Plaintiff—an elderly man with significant health problems—into paying

      Maxwell Alexander & Associates LLC $1,500.00 to resolve the Account in

                                      7! of !20
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 8 of 20



      fifteen (15) monthly installments of $100.00 beginning on August 8, 2016

      (the “Agreement”).

44.   The final payment on this agreement to resolve the Account was set to take

      place in October 2017.

45.   For the reoccurring payments, Maxwell did not obtain Plaintiff’s

      authorization, by a writing, which was signed.

46.   Upon information and belief, Maxwell shared Plaintiff’s bank account

      information with MSDP, Spire Recovery Solutions LLC, and All Care

      Services so that those three entities could make automatic withdrawals from

      Plaintiff’s bank account.

47.   For the reoccurring payments, MSDP, Spire Recovery Solutions LLC, and

      All Care Services did not obtain Plaintiff’s authorization, by a writing,

      which was signed.

                           Market Street Debt Partners

48.   Upon information and belief, MSDP and Maxwell are connected and/or act

      as two parties of the same business enterprise.

49.   Upon information and belief, MSDP orchestrated automatic withdrawals from

      Plaintiff’s bank account of $100.00 per month toward payment on the Account.

50.   Upon information and belief, MSDP is one of three entities that took made

      automatic withdrawals from Plaintiff’s bank account in $100.00 monthly

      installments to satisfy the Agreement.

                                      8! of !20
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 9 of 20



51.   The other two entities are All Care Services out of Amherst, New York, and

      Spire Recovery Solutions LLC, a debt collector, in Niagara County, New York.

52.   Plaintiff did not have any relationship with All Care Services or Spire

      Recovery Solutions, LLC.

53.   MSDP identifies an address it is associated with as 330 S. Transit St.,

      Lockport, NY, 14094.

54.   The address 330 S. Transit St., Lockport, NY, 14094 is a building address

      associated with Spore Recovery Solutions LLC.

55.   An individual named Joseph Torriere is an individual associated with MSDP

      and Spire Recovery Solutions, LLC.

56.   Joseph Torriere is a member of Debt Buyers Association, a trade association

      for the debt buyer industry.

                           Unauthorized Transactions

57.   Defendants took fifteen $100.00 payments from Plaintiff in accord with the

      Agreement, with the final payment coming on October 4, 2017 from MSDP.

58.   However MSDP sent Plaintiff a Debt/Credit Card Authorization & Release

      Form dated October 3, 2017 in an attempt to gain authorization to take

      additional payments of $100.00 on October 3, 2017, November 3, 2017, and

      December 1, 2017.

59.   The additional payments for November 3, 2017 and December 1, 2017

      would have exceeded the amount contemplated in the Agreement.

                                     9! of !20
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 10 of 20



60.    Upon information and belief, Defendants intentionally attempted to take more

       money from Plaintiff than it had previously memorialized in the Agreement.

61.    On or about November 6, 2018, MSDP took an unauthorized withdrawal of

       $100.00 from Plaintiff’s bank account.

62.    Plaintiff discovered this unauthorized withdrawal and disputed it with his

       bank and stopped payment on all future transactions.

63.    Despite this, MSDP again attempted to make an unauthorized withdrawal in

       December 2017.

64.    The November 6, 2017 withdrawal was temporarily credited back to

       Plaintiff after he disputed it with his bank.

65.    Plaintiff’s bank later reissued the charge based upon MSDP’s representations

       to the Bank.

66.    After continued dispute by Plaintiff, MSDP subsequently reversed it in

       February 2018, in recognition that it did not have authorization to take the

       withdrawal.

67.    In December 2017 and again in March 2018, Maxwell admitted in writing

       that the Agreement was paid in full.

68.    Defendants therefore knew that the payment it took in November 2017 and

       the payment it attempted to take in December 2017 were not authorized and

       were in excess of any amount Plaintiff agreed to pay under the Agreement.



                                        ! of 20
                                         10  !
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 11 of 20



                              Violations of the FDCPA

69.    By sending Plaintiff a Credit Card Authorization & Release Form in an

       attempt to collect an amount in excess of the amount contemplated by the

       Agreement, Defendants engaged in conduct the natural consequence of

       which was to harass, oppress, or abuse a person in connection with the

       collection of a debt. Consequently, Defendants violated 15 U.S.C. § 1692d.

70.    By withdrawing $100.00 from Plaintiff’s bank account without authorization

       from Plaintiff in November 2017 and by attempting to take an additional

       payment in December 2017 in an amount above the Agreement, Defendants

       engaged in conduct the natural consequence of which was to harass, oppress,

       or abuse a person in connection with the collection of a debt. Consequently,

       Defendants violated 15 U.S.C. § 1692d.

71.    By sending Plaintiff a Credit Card Authorization & Release Form in an attempt

       to collect an amount in excess of the amount contemplated by the Agreement,

       Defendants threatened to take action that cannot legally be taken or that is not

       intended to be taken. Consequently, Defendants violated 15 U.S.C. § 1692e(5).

72.    By withdrawing $100.00 from Plaintiff’s bank account without authorization

       from Plaintiff in November 2017 and by attempting to take an additional

       payment in December 2017 in amount above the Agreement, Defendants

       threatened to take action that cannot legally be taken or that is not intended

       to be taken. Consequently, Defendants violated 15 U.S.C. § 1692e(5).

                                       ! of 20
                                        11  !
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 12 of 20



73.    By sending Plaintiff a Credit Card Authorization & Release Form in an attempt

       to collect an amount in excess of the amount contemplated by the Agreement,

       Defendants used false representations or deceptive means to collect or attempt to

       collect a debt or to obtain information concerning a consumer. Consequently,

       Defendants violated 15 U.S.C. § 1692e and 15 U.S.C. § 1692e(10).

74.    By withdrawing $100.00 from Plaintiff’s bank account without authorization

       from Plaintiff in November 2017 and by attempting to take an additional

       payment in December 2017 in an amount about the Agreement, Defendants

       used false representations or deceptive means to collect or attempt to collect

       a debt or to obtain information concerning a consumer. Consequently,

       Defendants violated 15 U.S.C. § 1692e and 15 U.S.C. § 1692e(10).

75.    By sending Plaintiff a Credit Card Authorization & Release Form in an

       attempt to collect an amount in excess of the amount contemplated by the

       Agreement, Defendants made a false representation concerning the

       character, amount, or legal status of a debt.       Consequently, Defendants

       violated 15 U.S.C. § 1692e(2)(A).

76.    By withdrawing $100.00 from Plaintiff’s bank account without authorization

       from Plaintiff in November 2017 and by attempting to take an additional

       payment in December 2017 in an amount above the Agreement, Defendants

       made a false representation concerning the character, amount, or legal status

       of a debt. Consequently, Defendants violated 15 U.S.C. § 1692e(2)(A).

                                       ! of 20
                                        12  !
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 13 of 20



77.    By sending Plaintiff a Credit Card Authorization & Release Form in an attempt

       to collect an amount in excess of the amount contemplated by the Agreement,

       Defendants used an unfair or unconscionable means to collect or attempt to

       collect any debt. Consequently, Defendants violated 15 U.S.C. § 1692f.

78.    By withdrawing $100.00 from Plaintiff’s bank account without authorization

       from Plaintiff in November 2017 and by attempting to take an additional

       payment in December 2017 in an amount above the Agreement, Defendants

       used an unfair or unconscionable means to collect or attempt to collect any

       debt. Consequently, Defendants violated 15 U.S.C. § 1692f.

79.    By withdrawing $100.00 from Plaintiff’s bank account without authorization

       from Plaintiff in November 2017 and by attempting to take an additional

       payment in December 2017 in an amount above the Agreement, Defendants

       undertook the collection of any amount (including any interest, fee, charge,

       or expense incidental to the principal obligation) when such amount was not

       expressly authorized by the Agreement creating the debt or permitted by law.

       Consequently, Defendants violated 15 U.S.C. 1692f(1).

80.    By sending Plaintiff a Credit Card Authorization & Release Form in an

       attempt to collect an amount in excess of the amount contemplated by the

       Agreement, Defendants threatened to take action prohibited by law.

       Consequently, Defendants violated Tex. Fin. Code § 392.301(a)(8).



                                      ! of 20
                                       13  !
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 14 of 20



81.    By withdrawing $100.00 from Plaintiff’s bank account without authorization

       from Plaintiff in November 2017 and by attempting to take an additional

       payment in December 2017 in an amount above the Agreement, Defendants

       threatened to take action prohibited by law. Consequently, Defendants

       violated Tex. Fin. Code § 392.301(a)(8).

82.    By sending Plaintiff a Credit Card Authorization & Release Form in an

       attempt to collect an amount in excess of the amount contemplated by the

       Agreement, Defendants collected or attempted to collect interest or a charge,

       fee, or expense incidental to the obligation unless the interest or incidental

       charge, fee, or expense is expressly authorized by the agreement creating the

       obligation or legally chargeable to the consumer. Consequently, Defendants

       violated Tex. Fin. Code § 392.303(a)(2).

83.    By withdrawing $100.00 from Plaintiff’s bank account without authorization

       from Plaintiff in November 2017 and by attempting to take an additional

       payment in December 2017 in an amount above the Agreement, Defendants

       collected or attempted to collect interest or a charge, fee, or expense incidental to

       the obligation unless the interest or incidental charge, fee, or expense is expressly

       authorized by the agreement creating the obligation or legally chargeable to the

       consumer. Consequently, Defendants violated Tex. Fin. Code § 392.303(a)(2).

84.    By sending Plaintiff a Credit Card Authorization & Release Form in an

       attempt to collect an amount in excess of the amount contemplated by the

                                         ! of 20
                                          14  !
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 15 of 20



       Agreement, Defendants falsely represented the status or nature of the

       services rendered by the debt collector or the debt collector's business.

       Consequently, Defendants violated Tex. Fin. Code § 392.304(a)(14).

85.    By withdrawing $100.00 from Plaintiff’s bank account without authorization

       from Plaintiff in November 2017 and by attempting to take an additional

       payment in December 2017 in an amount above the Agreement, Defendants

       falsely represented the status or nature of the services rendered by the debt

       collector or the debt collector's business. Consequently, Defendants violated

       Tex. Fin. Code § 392.304(a)(14).

86.    By sending Plaintiff a Credit Card Authorization & Release Form in an

       attempt to collect an amount in excess of the amount contemplated by the

       Agreement, Defendants used a false representation or deceptive means to

       collect a debt or obtain information concerning a consumer. Consequently,

       Defendants violated Tex. Fin. Code § 392.304(a)(19).

87.    By withdrawing $100.00 from Plaintiff’s bank account without authorization

       from Plaintiff in November 2017 and by attempting to take an additional

       payment in December 2017 in an amount above the Agreement, Defendants

       used a false representation or deceptive means to collect a debt or obtain

       information concerning a consumer. Consequently, Defendants violated Tex.

       Fin. Code. §392.304(a)(19).



                                      ! of 20
                                       15  !
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 16 of 20



                                    Plaintiff’s Damages

88.    Defendants infringed upon Plaintiff’s rights proscribed by the Texas and

       United States Legislatures to not be subject to abusive, illegal and unfair

       debt collection practices.

89.    Defendants caused Plaintiff emotional distress by taking money from him

       that Plaintiff did not agree to allow Defendants to take.

90.    Defendants caused an invasion of Plaintiff’s privacy by using Plaintiff’s

       bank account information to invade his account and take out money

       Defendants had no right to take.

                         FIRST CAUSE OF ACTION
          VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. 1692 ET SEQ.

91.    Plaintiff incorporates by reference all of the above paragraphs of this

       Complaint as though fully stated herein.

92.    The foregoing acts and omissions constitute numerous and multiple

       violations of the FDCPA, including but not limited to each and every one of

       the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq.

93.    As a result of each and every violation of the FDCPA, Plaintiff is entitled to

       actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an

       amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

       reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3)

       from Defendants.

                                         ! of 20
                                          16  !
      Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 17 of 20



                         SECOND CAUSE OF ACTION
               VIOLATION OF THE TEXAS DEBT COLLECTION ACT
                    TEX. FIN. CODE §§ 392.001 – 392.404

94.    Plaintiff incorporates by reference all of the above paragraphs of this

       Complaint as though fully stated herein.

95.    The foregoing acts and omissions constitute numerous and multiple

       violations of the Texas Debt Collection Act.

96.    As a result of each and every violation of the Texas Debt Collection Act,

       Plaintiff is entitled to actual damages pursuant to Tex. Fin. Code § 392.403(a)

       (2); statutory damages of not less than $100 for each violation pursuant to Tex.

       Fin. Code § 392.403(e); and attorney’s fees and costs pursuant to Tex. Fin.

       Code § 392.403(b).

                           THIRD CAUSE OF ACTION
                     BREACH OF THE COMMON LAW TORT OF
                     UNREASONABLE COLLECTION EFFORTS

97.    Plaintiff incorporates by reference all of the above paragraphs of this

       Complaint as though fully stated herein.

98.    Plaintiffs have a right to be free from unreasonable and wrongful collection

       and/or repossession efforts. See, e.g., Moore v. Savage, 359 S.W.2d 95 (Tex.

       Civ. App. –Waco 1962, writ ref’d n.r.e).

99.    Defendants engaged in unreasonable collection efforts, in violation of the

       common law of the State of Texas.



                                       ! of 20
                                        17  !
     Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 18 of 20



100. Defendants attempted to take more money from Plaintiff than what was

      contemplated in the Agreement.

101. Defendants actually did withdraw and hold $100.00 of Plaintiff’s money

      without authorization to do so.

102. A person of ordinary care and prudence would not have attempted to collect a

      debt under the same or similar circumstances.

103. A person of ordinary care and prudence would not have attempted to collect

      such a claimed debt using the methods Defendants used under the same or

      similar circumstances.

104. Defendants’ attempts to collect a debt greater than the amount contemplated in

      the Agreements were harassing means to collect a debt in a willful, wanton

      and malicious way intended to inflict mental anguish and expose Plaintiff to

      feelings of actual and perceived ridicule in the community, home, and

      workplace.

105. Defendants’ behavior caused Plaintiff to suffer extreme and several mental

      anguish and emotional distress.

106. As a result, Plaintiff is entitled to actual damages.

107. Defendants’ conduct was malicious and reckless.

108. As a result, Plaintiff is entitled to exemplary damages.

109. Exemplary damages should be awarded against Defendants because the harm

      with respect to which Plaintiffs seeks recovery of exemplary damages resulted

                                        ! of 20
                                         18  !
     Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 19 of 20



      from malice (which means that there was a specific intent by Defendants to

      cause substantial injury or harm to Plaintiffs) and/or gross negligence (which

      means that Defendant’s actions and/or omissions (i) when viewed objectively

      from Defendants’ standpoint at the time of the acts and/or omissions involved

      an extreme degree of risk, considering the probability and magnitude of

      potential harm to others and (ii) were such that Defendants had an actual,

      subjective awareness of the risk involved but nevertheless proceeded with

      conscious indifference to the rights, safety, or welfare of others).

                             REQUEST FOR JURY TRIAL
110. Pursuant to the Seventh Amendment to the Constitution of the United States

      of America, Plaintiff is entitled to, and demand, a trial be jury.

                                PRAYER FOR RELIEF
      Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the

following relief against Defendants:

      1. Actual damages from each Defendant;

      2. Statutory damages in the amount of $1,000.00 from each Defendant

         pursuant to 15 U.S.C. § 1692k(a)(2);

      3. Statutory damages of at least $100 for each and every violation of the

         Texas Debt Collection Act from each Defendant pursuant to Tex. Fin.

         Code § 392.403(e);




                                       ! of 20
                                        19  !
    Case 6:18-cv-00303-ADA-JCM Document 1 Filed 10/15/18 Page 20 of 20



     4. Exemplary damages from each Defendant pursuant to the common law

        claim of unreasonable collection efforts;

     5. An award of costs of litigation and reasonable attorney’s fees to counsel

        for Plaintiff from each Defendant pursuant to 15 U.S.C. § 1692k(a)(3)

        and Tex. Fin. Code § 392.403(b);

     6. Exemplary damages from each Defendant pursuant to the common law of

        Texas, see, e.g. Waterfield Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d

        641, 645 (Tex. App. 1996); and

     7. Any other relief the Court may deem just and proper.

                                            Respectfully submitted,


Date: October 15, 2018                   By: /s/ Ramona Ladwig
                                            Ramona Ladwig
                                            State Bar No. 24092659
                                            Hyde & Swigart
                                            1910 Pacific Ave, Suite 14155
                                            Dallas, TX 75201
                                            Phone: (214) 880-6362
                                            Fax: (800) 635-6425
                                            Email: ramona@westcoastlitigation.com
                                            ATTORNEYS FOR PLAINTIFF




                                    ! of 20
                                     20  !
